FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 DAYA SINGH,                                        No. 15-73940
                                 Petitioner,
                                                     Agency No.
                      v.                            A088-469-800

 WILLIAM P. BARR, Attorney General,
                        Respondent.                   OPINION

          On Petition for Review of an Order of the
              Board of Immigration Appeals

                   Submitted August 6, 2019 *
                    San Francisco, California

                      Filed August 27, 2019

   Before: Diarmuid F. O’Scannlain, Eugene E. Siler, **
        and Jacqueline H. Nguyen, Circuit Judges.

                       Per Curiam Opinion




    *
     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    **
       The Honorable Eugene E. Siler, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
2                         SINGH V. BARR

                          SUMMARY ***


                           Immigration

    The panel denied a petition for review of the Board of
Immigration Appeals’ denial of asylum, withholding of
removal, and Convention Against Torture protection to
Daya Singh, a citizen of India who asserted claims for relief
based on his imputed political opinion and whistleblowing
activities exposing police corruption.

    Singh challenged the Board’s precedential opinion in
Matter of N–M–, 25 I. & N. Dec. 526 (BIA 2011), setting
forth a three-factor standard for determining whether
retaliation for opposition to official corruption or
whistleblowing constitutes persecution on account of a
political opinion. Under that test, the immigration judge
considers: (1) “whether and to what extent the alien engaged
in activities that could be perceived as expressions of
anticorruption beliefs,” (2) “any direct or circumstantial
evidence that the alleged persecutor was motivated by the
alien’s perceived or actual anticorruption beliefs,” and (3)
“evidence regarding the pervasiveness of government
corruption, as well as whether there are direct ties between
the corrupt elements and higher level officials.” The panel
explained that because Matter of N—M’s three factors
correspond to this circuit’s whistleblowing cases, it could
not say that the Board’s interpretation was unreasonable.




    ***
        This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                      SINGH V. BARR                        3

    The panel held that the record did not compel the
conclusion that police officers persecuted Singh on account
of his imputed political opinion. The panel concluded that
Singh’s asylum claim therefore fails. The panel agreed with
Singh that contrary to Barajas-Romero v. Lynch, 846 F.3d
351 (9th Cir. 2017), the Board erroneously applied the “one
central reason” nexus standard, rather than the “a reason”
standard, to Singh’s withholding of removal claim.
However, the panel concluded that it need not remand the
case, because the Board adopted the immigration judge’s
finding of no nexus between the harm to Singh and the
alleged protected ground, and thus neither the result nor the
Board’s basic reasoning would change. The panel also held
that substantial evidence supported the Board’s
determination that Singh failed to establish that it was more
likely than not that he would be tortured if he returned to
India.


                        COUNSEL

Robert B. Jobe and Morgan Russell, Law Office of Robert
B. Jobe, San Francisco, California, for Petitioner.

Mary Jane Candaux, Assistant Director; Kurt B. Larson,
Senior Litigation Counsel; Office of Immigration Litigation,
Civil Division, United States Department of Justice,
Washington, D.C.; for Respondent.
4                      SINGH V. BARR

                         OPINION

PER CURIAM:

    In this asylum case, we must decide whether an alien has
established that he was persecuted because of his political
opinion during confrontations with police in Punjab, India.

                              I

                              A

    In September 2007, in Punjab, India, two militant Sikhs
on a motorcycle shot at police officers and fled the scene.
Police arrested and questioned Daya Singh (“Singh”) and
Tasvir Singh (“Tasvir”), but both men denied any
knowledge of the shooting. During this interrogation, Tasvir
began to argue with the officers, threatening to “file a case”
against them to “see that [their] uniforms [were] removed.”
The officers retaliated: they beat Tasvir and, eventually,
removed him from the police station. Singh never saw him
again.

    After five days of detention, Singh’s father bribed the
officers and secured his son’s release. Meanwhile, Tasvir’s
father hired two lawyers to find his own son. Singh told the
lawyers that he saw Tasvir argue with the officers before
they took him away from the station. They recorded Singh’s
statement and sent it to “higher officials” in the Indian
government.

    Singh soon faced reprisals: Punjabi officers arrested him
and forced him to recant his statement to Tasvir’s lawyers.
To that end, two local officers ordered Singh to sign,
suspiciously enough, a couple of blank sheets of paper. One
of the officers said to the other: “teach him a good lesson so
                         SINGH V. BARR                            5

that he should learn what is the consequence of going against
the police and say[ing] something against the police.” The
officers then ordered Singh to undress, slapped and punched
him, kicked him in the chest, beat the soles of his feet with a
stick, and urinated on him.

    The next day, two senior police officers arrived to
interview Singh. Before Singh met with them, a local officer
instructed him about “how to speak before the senior
officers,” warning Singh: “if you don’t help the police, then
you . . . will also disappear, like Tasvir Singh forever.” Singh
then met with the two senior officers, along with one of the
local officers. The senior officers had the two papers that
Singh had signed the day before, but such papers now had
“something written on [them].” Singh then recanted the
statement he gave to Tasvir’s lawyers. He told the senior
officers that he “had never seen [Tasvir] in the cell” and that
Tasvir “was a mentally weak person” that would leave home
for days. As Singh later testified to the Immigration Judge
(“IJ”), he gave “all these statements . . . to save [his] life . . .
on the instructions of the police.”

    Singh was released, but his family and friends arranged
for him to leave India. He entered the United States without
inspection in November 2007, and he filed affirmative
applications for asylum, withholding of removal, and
protection under the Convention Against Torture (“CAT”)
in February 2008.

                                 B

   In October 2008, the Department of Homeland Security
(“DHS”) filed a Notice to Appear and initiated removal
proceedings against Singh. Singh conceded his
removability, but he renewed his applications for asylum,
withholding of removal, and CAT protection.
6                      SINGH V. BARR

    Before the IJ, Singh sought to establish “refugee” status
by showing past persecution on account of an imputed
political opinion. See 8 U.S.C. § 1158(b)(1); id.
§ 1101(a)(42)(A). He argued that the Punjabi officers
persecuted him because he spoke out “against police” and
“against corruption.” The IJ therefore evaluated his claim
under the Board of Immigration Appeal’s (“BIA”)
precedential decision in Matter of N–M–, which sets forth a
three-factor standard to determine whether retaliation for
“opposition to official corruption (or ‘whistleblowing’)”
constitutes persecution on account of a political opinion.
25 I. & N. Dec. 526, 526 (BIA 2011). Under that decision,
the IJ considers: (1) “whether and to what extent the alien
engaged in activities that could be perceived as expressions
of anticorruption beliefs,” (2) “any direct or circumstantial
evidence that the alleged persecutor was motivated by the
alien’s perceived or actual anticorruption beliefs,” and
(3) “evidence regarding the pervasiveness of government
corruption, as well as whether there are direct ties between
the corrupt elements and higher level officials.” Id. at 532–
33.

    In Singh’s case, the IJ found that he failed to satisfy each
of these factors. First, he found that Singh’s statement to
Tasvir’s lawyers could not reasonably be construed as
“reflecting anticorruption beliefs,” since Singh never
“escalate[d] the situation to higher authorities” or “ma[de]
his knowledge public.” Second, he found that Singh’s
persecutors “act[ed] out of personal revenge” and not “with
any particular concern about Singh’s political beliefs.”
Finally, the IJ found that Singh’s actions “threatened to
expose [only] the corrupt acts of rogue officials,” not a
“scheme of corruption entrenched in the ruling party.”
Because the IJ concluded that Singh’s mistreatment was not
“on account of” his “imputed or actual anticorruption
                       SINGH V. BARR                         7

beliefs,” he denied Singh’s application for asylum. The IJ
also denied Singh’s application for withholding of removal,
reasoning that Singh’s claim necessarily failed because the
standard of proof for withholding of removal is more
stringent than the standard for asylum.

    On administrative appeal, the BIA “adopt[ed] and
affirm[ed]” the IJ’s decision in all respects. Like the IJ, the
BIA concluded that Singh “did not establish a claim based
on an actual or imputed anti-corruption political opinion (or
‘whistleblowing’).” The BIA dismissed Singh’s appeal, and
he now petitions this court for review.

                              II

    Singh first asks us to hold that the BIA erred in
dismissing his appeal of the IJ’s denial of his application for
asylum.

                              A

    Singh begins with a broad challenge to the BIA’s
precedential decision in Matter of N–M–, arguing that it
misconstrues the provisions of the Immigration and
Nationality Act (“INA”) that govern asylum claims. See
8 U.S.C. § 1158(b)(1)(B)(i). As discussed, such decision
establishes a three-factor standard to determine whether
“whistleblowers” can demonstrate persecution on account of
a political opinion. See Matter of N–M–, 25 I. & N. Dec. at
526, 532–33. Singh claims that the agency’s use of these
factors saddles a “nebulous class of applicants” with a
“uniquely onerous evidentiary burden.” Singh asks us to
hold that Matter of N–M– is an unreasonable interpretation
of the INA, and therefore that the IJ’s and BIA’s reliance on
such decision was legal error.
8                      SINGH V. BARR

    We decline Singh’s invitation. Our cases recognize that
whistleblowing “may constitute political activity sufficient
to form the basis of persecution on account of political
opinion.” Grava v. INS, 205 F.3d 1177, 1181 (9th Cir. 2000);
see also Khudaverdyan v. Holder, 778 F.3d 1101, 1106 (9th
Cir. 2015). If “alleged corruption is inextricably intertwined
with governmental operation,” then “the exposure and
prosecution of such an abuse of public trust is necessarily
political”—even if the applicant does “not concomitantly
espouse political theory.” Grava, 205 F.3d at 1181. “[T]he
salient question,” we have reasoned, is whether the alien’s
“actions were directed toward a governing institution” or
“against individuals whose corruption was aberrational.” Id.;
see also Khudaverdyan, 778 F.3d at 1106 (similar);
Fedunyak v. Gonzales, 477 F.3d 1126, 1129 (9th Cir. 2007)
(similar). In other words, while an alien’s opposition to
broad forms of governmental corruption may evince a
political opinion, his opposition to isolated corruption or the
abuses of rogue officials usually does not.

    Our whistleblowing cases also reiterate that the crucial
element of an asylum claim is the persecutor’s motive. Cf.
Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.
2014) (describing the “persecutor’s motive” as “critical”).
An alien must show “that the persecutor was motivated by a
belief that the petitioner held the political opinion”—
regardless of whether the victim actually held such an
opinion. Khudaverdyan, 778 F.3d at 1106 (second emphasis
added). Thus, our whistleblowing cases expressly state that
“[p]urely personal retribution is . . . not persecution on
account of political opinion,” although the presence of
mixed motives does not defeat an applicant’s claim for
asylum. Grava, 205 F.3d at 1181 n.3; see also Fedunyak,
477 F.3d at 1129–30.
                       SINGH V. BARR                         9

    We think Matter of N–M– is consistent with these cases.
For the first factor, IJs may evaluate whether an alien’s
actions “could be perceived as expressions of anticorruption
beliefs.” Matter of N–M–, 25 I. & N. at 532. “For example,
an [IJ] may consider whether an alien denounced corruption
in public or at work, published articles criticizing
governmental corruption, or organized fellow victims . . . .”
Id. Such facts bear on whether the persecutors believed that
the alien harbored an anti-corruption political opinion. Cf.
Hasan v. Ashcroft, 380 F.3d 1114, 1120 (9th Cir. 2004)
(applicant published a newspaper article criticizing a corrupt
government official), overruled on other grounds by
Maldonado v. Lynch, 786 F.3d 1155 (9th Cir. 2015);
Baghdasaryan v. Holder, 592 F.3d 1018, 1021 (9th Cir.
2010) (applicant organized a rally with one hundred business
owners to expose a public official’s corruption).

     Matter of N–M–’s second factor addresses the “critical”
issue in asylum cases: the “persecutor’s motive.” Garcia-
Milian, 755 F.3d at 1031; see Matter of N–M–, 25 I. & N.
at 532. This factor ensures that the official harmed the victim
because of his political opinion—not to line the official’s
pockets, to avenge his wounded pride, or to seek “personal
retribution.” Grava, 205 F.3d at 1181 n.3. And third, Matter
of N–M–’s last factor instructs IJs to determine “the
pervasiveness of government corruption” and any “direct
ties between the corrupt elements and higher level officials.”
25 I. & N. Dec. at 533. This factor instructs IJs to ask the
“salient question” in a whistleblower case: whether the
alien’s actions were “directed toward a governing
institution” or against “aberrational” corruption.
Khudaverdyan, 778 F.3d at 1106 (quoting Grava, 205 F.3d
at 1181).
10                     SINGH V. BARR

    Because Matter of N–M–’s three factors correspond to
those in our own whistleblowing cases, we cannot say that
the BIA’s interpretation is unreasonable. See INS v. Aguirre-
Aguirre, 526 U.S. 415, 425 (1999) (“[T]he BIA should be
accorded Chevron deference as it gives ambiguous statutory
terms concrete meaning through a process of case-by-case
adjudication . . . .” (internal quotation marks omitted)).

                              B

    Singh next argues that, even if Matter of N–M– passes
muster, he satisfied each of that decision’s three factors. He
claims, therefore, that the record compels a conclusion that
the Punjabi officers persecuted him on account of his
imputed political opinion.

    Once again, we disagree. The BIA concluded—based on
the IJ’s factual findings—that Singh’s statement to Tasvir’s
lawyers “could not reasonably be construed as an expression
of anticorruption beliefs,” as he never “report[ed] the
corruption” to higher officials or sought to “make his
knowledge public.” Given Singh’s failure to take concrete
steps to expose corruption, the BIA could reasonably
conclude that Singh never formed a bona fide political
opinion about corruption in the ranks of the Punjabi police.
Instead, the officers likely thought that Singh’s actions
manifested an apolitical desire to help Tasvir—not general
anti-corruption sentiments. And even assuming that Singh
might have formed (or that the officers believed he formed)
some political opinion, the BIA concluded that the record
supported the IJ’s finding that the officers’ motivations had
nothing to do with such opinion. In the BIA’s view, the
officers acted out of “personal revenge” because his
statement “implicat[ed] them in [Tasvir’s] disappearance”
and “expose[d] their misdeeds.” From the officers’
                       SINGH V. BARR                        11

perspective, in other words, Singh’s political views were
irrelevant.

    Singh responds that “direct evidence” demonstrates that
the officers targeted him for his “anti-police views.”
Specifically, Singh notes that the officers accused him of
“going against the police and say[ing] something against the
police.” But in context, this statement is at best ambiguous;
it could perhaps suggest that the officers imputed to Singh
certain political views, but it could just as easily indicate
general displeasure with the inconvenience caused by
Singh’s testimony. We do not think that the officers’
isolated, equivocal statements compel a conclusion contrary
to the BIA’s. See Garcia-Milian, 755 F.3d at 1032–33
(upholding the BIA’s decision despite a “single statement”
in the record that arguably contradicted its decision). Singh’s
claim for asylum therefore fails.

                              III

    Singh next argues that the BIA erred in dismissing his
appeal of the IJ’s refusal to withhold removal. He claims that
the BIA failed to follow Barajas-Romero v. Lynch, which
held that applicants for withholding of removal must meet a
“less demanding” nexus standard than those seeking asylum.
846 F.3d 351, 360 (9th Cir. 2017). Specifically, an applicant
for withholding must show that his political opinion was “a
reason” for his persecution, while an applicant for asylum
must show that it was “one central reason.” Id. According to
Singh, the BIA erred because it applied the “one central
reason” standard for both of his claims, and he thus asks us
to remand to the BIA with instructions to apply the correct
legal standard.

   Although we agree that the BIA incorrectly applied the
“one central reason” standard, we need not remand the case.
12                          SINGH V. BARR

Because the BIA adopted the IJ’s finding of no nexus
between the harm to Singh and the alleged protected ground,
neither the result nor the BIA’s basic reasoning would
change. Accordingly, remand to the BIA “would be an idle
and useless formality,” and we will not “convert judicial
review of agency action into a ping-pong game.” NLRB v.
Wyman-Gordon Co., 394 U.S. 759, 766 n.6 (1969).
Therefore, Singh’s challenge to the BIA’s affirmance of the
IJ’s refusal to grant withholding of removal fails. 1

                                   IV

     The petition for review is DENIED.




     1
       The BIA also affirmed the IJ’s denial of Singh’s request for CAT
relief. See 8 C.F.R. § 1208.16(c)(3). The BIA concluded that Singh failed
to “show that he more likely than not will be tortured if he returns home,”
Singh v. Whitaker, 914 F.3d 654, 663 (9th Cir. 2019) (internal quotation
marks omitted), because he could “live elsewhere in India safely.”
Substantial evidence supports the BIA’s conclusion.